DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1 and 4-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11 and 13-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 14, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Charles Stein on February 18, 2022.
The application has been amended as follows: 
1 (Currently Amended): A substrate processing apparatus comprising: 
a processing container configured to process a substrate with a processing liquid; a mixer configured to mix a first phosphoric acid and a silica precipitation inhibitor serving as raw materials of the processing liquid with each other at a predetermined mixing ratio, thereby preparing a mixed liquid; 
a mixing ratio corrector configured to correct the mixing ratio of the raw materials of the processing liquid, the mixing ratio corrector including a liquid line through which the mixed liquid is delivered from the mixer to the processing container and a second phosphoric acid supply connected to the liquid line so as to supply a second phosphoric acid to the liquid line; and
 a controller configured to control a first mixing ratio of the first phosphoric acid and the silica precipitation inhibitor, and a second mixing ratio of the mixed liquid and the second phosphoric acid, 
wherein the mixer includes a mixing tank that stores the mixed liquid, a first phosphoric acid supply that supplies the first phosphoric acid to the mixing tank, and a silica precipitation inhibitor supply that supplies a silica precipitation inhibitor to the mixing tank, and 
the controller is configured to change

mixing a first phosphoric acid and a silica precipitation inhibitor serving as raw materials of a processing liquid with each other at a predetermined first mixing ratio, thereby preparing a mixed liquid;
 correcting the mixing ratio of the raw materials of the processing liquid using a mixing ratio corrector by mixing the mixed liquid and a second phosphoric acid with each other within a mixer at a predetermined second mixing ratio; delivering the processing liquid having the corrected mixing ratio from the mixer to a processing container; 
processing a substrate with the processing liquid in the processing container; and 
providing a controller configured to change at least one of the first mixing ratio and the second mixing ratio based on a processing condition of the substrate, and operating the controller which is configured to change at least one of the first mixing ratio and the second mixing ratio to change a concentration of the silica precipitation inhibitor included in the processing liquid supplied to the substrate.

19 (Currently Amended): A substrate processing apparatus comprising: 
a processing container configured to process a substrate with a processing liquid; 
a mixer configured to mix a first phosphoric acid and a silica precipitation inhibitor serving as raw materials of the processing liquid with each other at a predetermined mixing ratio, thereby preparing a mixed liquid; 
a mixing ratio corrector configured to correct the mixing ratio of the raw materials of the processing liquid, the mixing ratio corrector including a liquid line through which the mixed liquid is delivered from the mixer to the processing container and a second phosphoric acid 
 a controller configured to control a first mixing ratio of the first phosphoric acid and the silica precipitation inhibitor, and a second mixing ratio of the mixed liquid and the second phosphoric acid, 
wherein the mixer includes a plurality of mixing tanks that store the mixed liquid, a first phosphoric acid supply that supplies the first phosphoric acid to each mixing tank, and a silica precipitation inhibitor supply that supplies a silica precipitation inhibitor to each mixing tank, and 
the controller is configured to changethe controller is also configured to change a concentration of the silica precipitation inhibitor included in the processing liquid supplied to the substrate in the processing container.

Allowable Subject Matter

Claims 1, 4-11, 13-16, and 18-20 are allowed.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest a controller that is configured to control a first mixing ratio of the first phosphoric acid and the silica precipitation inhibitor, and a second mixing ratio of the 
Lastly, the prior art of record fails to teach or fairly suggest a controller that is configured to control a first mixing ratio of the first phosphoric acid and the silica precipitation inhibitor, and a second mixing ratio of the mixed liquid and the second phosphoric acid, wherein the mixer includes a plurality of mixing tanks that store the mixed liquid, a first phosphoric acid supply that supplies the first phosphoric acid to each mixing tank, and a silica precipitation inhibitor supply that supplies a silica precipitation inhibitor to each mixing tank, and the controller is configured to change to change a concentration of the silica precipitation inhibitor included in the processing liquid supplied to the substrate in the processing container as recited in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716